KALODNER, District Judge.
This suit was brought to recover damages, counsel fees and costs under Section 205(e) of the Emergency Price Control Act of 1942, 56 Stat. 23, 50 U.S.C.A.Appendix, § 925(e). The matter is made ripe for consideration by plaintiffs’ motion for judgment on the pleadings. Plaintiffs assert they paid the defendants the sum of $12 per week as rental for ah apartment for thirty-seven weeks from November 1, 1942, to July 12, 1943, whereas, it is admitted, the rent on March 1, 1942, was $8 per week.
The motion for judgment on the pleadings will be granted and, in view of the holding of this Court in Everly v. Zepp, 57 F.Supp. 303, judgment will be entered in the sum of $444 treble damages plus $50 as reasonable attorney’s fees and costs.